ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2002, Kirk Douglas Rhodes having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated July 25, 2002; the said Kirk Douglas Rhodes having been directed on October 17, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Kirk Douglas Rhodes is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa. R.D.E..